DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/18/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
	Claim Status
Claims 8-10 have been amended to further define the adhesive member to get over the 112B rejection
Claim 6 has been cancelled.

Drawings
The drawing objection as indicated in the Final Rejection dated 03/26/2021 has been withdrawn.
Claim Rejections - 35 USC § 112
The 112B rejection as indicated in the Final Rejection dated 03/26/2021 has been withdrawn due to the amendment.
Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. 
Applicant’s argument regarding the folded part of Su-Jin protrudes from the electrode assembly while the Applicant’s folded part does not protrude from the electrode assembly is not persuasive due to the modification and teaching of Yoon. Yoon teaches that the ends are tailored to the pouch case and does not protrude from the electrode assembly such as to make the secondary battery less bulky (see Final Rejection). Examiner acknowledges that Su-Jin alone does not teach wherein the folded part does not protrude from the electrode assembly, however, the teaching of Yoon would give a skilled artisan the reasoning to make the battery take up less space and maximize the space/ increase the space efficiency of the battery by making sure the folded part does not protrude from the electrode assembly.
Applicant argument that “the fold part does not protrude from the case in the thickness direction of the electrode assembly”, but the claim language is “the folding parts being configured not to protrude from one side of the case in the thickness direction of the electrode assembly” as applicant’s remarks show on page 14 the fold is on one side. Also as noted above Yoon teaches a skilled artisan would be capable of making the battery take up less space.
Applicant’s argument regarding the use of the relative dimensions of the adhesive member to which the folded part is adhered to the electrode assembly is not persuasive. The adhesive member that is applied to cover at least half of the folded part that is adhered to the electrode assembly/case. As indicated in the Final Rejection, Su-Jin teaches the use of the adhesive member to adhere to the folded part to the casing but fails to specify the amount used in relation to the folded part, specifically the coverage of the adhesive member. The relative dimensions is used as a change in size/proportion of the adhesive member relative to the folded part. A skilled artisan would use and apply the appropriate proportion of the adhesive member to the folded part and casing such that the folded part properly adheres to the casing. The .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100003594, KR 10-2016-0016500, CN 102969533 as cited in the IDS filed 06/18/2021 are all relevant but does not change the rejection of record.







/A.J.F./Examiner, Art Unit 1728        
                                                                                                                                                                                                /Maria Laios/Primary Examiner, Art Unit 1727